DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.


Response to Amendment
            The amendment filed 01/26/2021 has been entered.  Claims 1 and 3-21 remain pending in the application.  
The previous objections to Claims 11-20 are withdrawn in light of Applicant's amendment to Claims 11.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 1, line 8, recitation of “the pump rod to move toward” is not clear in context.  This limitation would be clearer if rewritten as --wherein, when the pump rod moves toward--.
Claim 11, line 7, recitation of “the pump rod to move toward” is not clear in context.  This limitation would be clearer if rewritten as --wherein, when the pump rod moves toward--.
Claims 7-8, 15 and 17, recitation of “the first position” lacks antecedent basis.  This limitation would be clearer if rewritten as --the first horizontal position--.
Claim 16, line 1 and Claim 17, line 3, recitation of “the first direction” is not clear in context.  It is unclear which “a first direction”, movement of the rod or cylinder (see Claim 15) is being referred?  Applicants may wish to change Claim 15, further defining the direction, as the simplest solution.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 11 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beelen US 5,221,195.

With respect to Claim 1, Beelen discloses an apparatus comprising: a lever 16 rotatably mounted to a support 34; a pump cylinder 50 rotatable about a first end (top of 50 below 68, see insert below; 50 rotates about 68, Column 5, lines 46-47) of the pump 
    PNG
    media_image1.png
    501
    628
    media_image1.png
    Greyscale
the pump cylinder 50 including a second end (portion of 50 surrounding 62; see insert on right) adjacent the lever 16 (the portion of 50 surrounding 62 is adjacent 16), the first end opposite the second end (see insert on right, the first end is opposite the second end); a pivot pin 74/76 operatively coupled (Column 5, lines 40-49) to the first end (see insert on right and Figure 5) of the pump cylinder 50; and a pump rod 54 operatively coupled (via 142/56) to the lever to move within the pump cylinder 50 based on rotation of the lever (Column 7, lines 33-34), wherein the pump cylinder 50 rotates (Column 5, lines 40-49) about the pivot pin 74/76 when the pump rod 54 moves within the pump cylinder 50 (Column 7, lines 30-40, see Figures 3-4), the pump rod 54 to move toward the pivot pin 74/76 when the lever 16 is operated toward the pivot pin (see Figure 4, 54 is away from 74/76, see rotation axis 68, with lever 16 operated away from 74/76 as compared to Figure 3 where 54 is adjacent 74/76 when lever 16 is operated toward 74/76, 54 moves toward the pivot pin when the lever is operated toward the pivot pin).

With respect to Claim 3, as it depends from Claim 1, Beelen discloses a manifold 100 operatively coupled (102 see Figure 6) to the pivot pin 76/74 provides a fluid connection (see Figures 2 and 5, connection between 12/82/74/50/102 to 100) between the pump cylinder 50 and a fluid reservoir 82/12. 



With respect to Claim 5, as it depends from Claim 3, Beelen discloses the pivot pin 74/76 includes a channel 88 to fluidly couple (via 102) the pump cylinder 50 to the manifold 100.

With respect to Claim 6, as it depends from Claim 1, Beelen disclose the pump cylinder 50 includes a seal 64 disposed at the second end (portion of 50 surrounding 62; see insert above) to prevent fluid leakage (“rod seal 64”) when the pump rod 54 moves within the pump cylinder (Column 5, lines 25-30).

With respect to Claim 7, as it depends from Claim 1, Beelen discloses when the lever 16 is rotated from a first horizontal position (as seen in Figure 3) to a second position (as seen in Figure 4) further away from the pump cylinder 50 than the first position, the pump rod 54 moves away from the first end (top of 50 below 68, see insert above) of the pump cylinder 50 (54 moves away from the top of 50) and the pump cylinder rotates in a first direction (to the right as seen in Figure 4, portrait view).

With respect to Claim 8, as it depends from Claim 7, Beelen discloses the lever 16 is rotated from the second position (as seen in Figure 4) to the first position (as seen in Figure 3), the pump rod 54 moves toward the first end (top of 50 below 68, see insert 

With respect to Claim 11, Beelen discloses an apparatus comprising: a pump cylinder 50 rotatable about a first end (top of 50 below 68, see insert above, 50 rotates about 68, Column 5, lines 46-47), the pump cylinder including a second end (portion of 50 surrounding 62; see insert above) adjacent a lever 16 (the portion of 50 surrounding 62 is adjacent 16), the first end opposite the second end (see insert above, the first end is opposite the second end); a pump rod 54 operatively coupled (via 142/56) to the pump cylinder 50 to move relative to the pump cylinder 50 in response to movement of the lever 16 (Column 7, lines 33-34); and a pivot pin 74/76 operatively coupled to the first end (top of 50 below 68, see insert above) of the pump cylinder (see Figures 3-5 and 7) to allow rotation of the pump cylinder during movement of the pump rod 54 (Column 5, lines 40-49), the pump rod 54 to move toward the pivot pin 74/76 when the lever 16 is operated toward the pivot pin (see Figure 4, 54 is away from 74/76, see rotation axis 68, with lever 16 operated away from 74/76, as compared to Figure 3 where 54 is adjacent 74/76 when lever 16 is operated toward 74/76, 54 moves toward the pivot pin when the lever is operated toward the pivot pin).

With respect to Claim 19, as it depends from Claim 11, Beelen discloses a manifold 82 operatively coupled (see Figure 6) to the pivot pin 76/74 provides a fluid connection between the pump cylinder 50 and a fluid reservoir 12.

With respect to Claim 20, as it depends from Claim 19, Beelen discloses the manifold 82 provides a fluid connection (flow is from 12/82/74/50/76/102/100 to 104) between the pump cylinder 50 and a fluid control valve 104.

With respect to Claim 21, as it depends from Claim 1, Beelen discloses the pivot pin 74/76 includes a first end 76 having a first diameter (diameter of 78) and a second end (threaded end in 70, see Figures 4 and 7) having second diameter (threaded diameter in Figure 7), the first diameter different than the second diameter (the first diameter is larger than the second diameter, see Figure 7), and the first end 76 including an annular shoulder 78 (see Figure 7) to receive a bearing (“bearing sleeve”, hereafter 88, Column 5, lines 47-49).


Claim 1 is rejected, in the alternative, under 35 U.S.C. 102(a)(1) as being anticipated by Morton US 4,720,246.

With respect to Claim 1, Morton discloses an apparatus (see Figure 1) comprising: a lever 34 rotatably (see 36 at bottom of 34, Column 11, lines 35-40) mounted to a support 106/504; a pump cylinder (cylinder surrounding 38 in Figure 1) rotatable (see 36 in 504) about a first end (end of cylinder at 43) of the pump cylinder, the pump cylinder (cylinder surrounding 38 in Figure 1) including a second end (end of cylinder having 40) adjacent (see Figure 1) the lever 34, the first end opposite the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beelen (mentioned previously), in view of Hopfeld US 3,098,587.

With respect to Claim 9, as it depends from Claim 1, although Beelen discloses most of the limitations of the claim, including the lever 16 is rotatably mounted to the support 34 at a joint 142, Beelen is silent on the joint disposed at a variable position 

With respect to Claim 10, as it depends from Claim 9, Beelen discloses the pump cylinder 50 rotates through an angular range (see Figures 3-4), the angular range based on the position of the joint 142 along the length of the lever (positioned as seen in Figures 3-4, this is physical kinematic relationship of a four bar linkage).

With respect to Claim 12, as it depends from Claim 11, although Beelen discloses most of the limitations of the claim, including the lever 16 to rotate about a first joint 146 when a force is received at a first end 16a of the lever; Beelen is silent on a position of the first joint 146 variable along a length of the lever.  Hopfeld disclosing a hydraulic hand pump (see Figure 1), specifically teach a position of the first joint N1 variable (N1-N4, see Figure 3) along a length of the lever 91.  Hopfeld teaches the variable positons advantageously vary the mechanical advantage (Column 6, lines 44-47).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used variable positons taught by 

With respect to Claim 13, as it depends from Claim 12, Beelen discloses the pump cylinder 50 rotates within an angular range (see Figures 3-4), the angular range based on the position of the first joint (positioned as seen in Figures 3-4, this is physical kinematic relationship of a four bar linkage).

With respect to Claim 14, as it depends from Claim 13, although Beelen discloses most of the limitations of the claim, including an angular range (see Figures 3-4) and the pump rod 54 and the lever 16 coupled (via 142/56) at a joint 146; Beelen is silent on the angular range increases when the first joint is located at a position further along the length of the lever toward a second end of the lever from a second joint, the pump rod and the lever coupled at the second joint, the second end of the lever opposite the first end of the lever.  Hopfeld disclosing a hydraulic hand pump (see Figure 1), specifically teach a first joint N1 is located at a position further along the length of the lever 91 (N1 is farther than N4 in a direction away from 88’, see Figure 3) toward a second end (end opposite 88’ in Figure 3) of the lever 91 from a second joint N4, the pump rod 44 and the lever 91 coupled at the second joint (N4, as seen in Figure 3) the second end (end opposite 88’ in Figure 3) of the lever opposite a first end (91 at 88’) of the lever 91.  Hopfeld teaches the first and second joints advantageously vary the mechanical advantage (Column 6, lines 44-47).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed 

With respect to Claim 15, as it depends from Claim 12, Beelen discloses when the lever 16 rotates from a first horizontal position (as seen in Figure 3) to a second position further away from the pump cylinder (as seen in Figure 4) than the first position, the pump rod 54 moves in a first direction (down as seen in Figure 4, portrait view) away from the first end (top of 50 below 68, see insert above) of the pump cylinder and the pump cylinder rotates in a first direction (to the right, see Figure 4).

With respect to Claim 16, as it depends from Claim 15, Beelen discloses when the pump rod 54 moves in the first direction (down as seen in Figure 4, portrait view), fluid enters the pump cylinder 50 through a manifold 82 fluidly coupled to the pivot pin 76/74, the pivot pin including a fluid channel 70 connecting the manifold 82 to the first end (top of 50 below 68, see insert above and Figure 5, the inlet is at 68) of the pump cylinder 50.

With respect to Claim 17, as it depends from Claim 15, Beelen discloses when the lever 16 is rotated from the second position (as seen in Figure 4) to the first horizontal position (as seen in Figure 3), the pump rod 54 moves in a second direction 

With respect to Claim 18, as it depends from Claim 17, Beelen discloses when the pump rod 54 moves in the second direction (up as seen in Figure 4, portrait view), fluid exits the pump cylinder 50 through a manifold 100 fluidly coupled 102 to the pivot pin 76/74, the pivot pin including a fluid channel 97 connecting the manifold to the first end (top of 50 below 68, see insert above and Figure 5, the outlet is at 68) of the pump cylinder.


Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive.

In response to Applicant's argument (see Remarks, Page 7, lines 15-19), namely that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a piston rod move toward a pivot pin with a leaver is operated toward the pivot pin”) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

“When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification.  The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.  In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  (See MPEP 2125(i)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fisher US Pub. 2008/0039300 teach a hand pump with a pivoting cylinder.
Schouteeten et al. US 3,816,028 teach a pump with a swinging cylinder (see Figure 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  



Timothy P. Solak
/tps/
Art Unit 3746
06/25/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746